 


114 HR 1510 IH: To require that overseas contingency operations be paid for.
U.S. House of Representatives
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 1510 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2015 
Mr. Rangel introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Armed Services and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To require that overseas contingency operations be paid for. 
 
 
1.Requirement that overseas contingency operations be paid for 
(a)Amounts appropriated for fiscal year 2015No amount otherwise made available for Overseas Contingency Operations for fiscal year 2015 may be obligated during the period beginning on the date which is 90 days after the date of the enactment of this Act and ending on the date of the enactment of a law which includes provisions which increase revenues by not less than the aggregate amount appropriated for Overseas Contingency Operations for fiscal year 2015. A provision to increase revenue shall not be taken into account under the preceding sentence unless the law which includes such provision includes a statement that specifically indicates that such provision is to be taken into account for purposes of satisfying the requirement of this subsection. (b)Point of order regarding increased funding for Overseas Contingency OperationsRule XXI of the Rules of the House of Representatives is amended by adding at the end the following new clause: 
 
12.It shall not be in order to consider a bill or joint resolution, or an amendment thereto or conference report thereon, if the provisions of such measure increase amounts made available for Overseas Contingency Operations for any fiscal year, unless such measure includes provisions which increase revenues by not less than the increase in Overseas Contingency Operations for that fiscal year..  